Citation Nr: 0835718	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from March 1969 
to February 1971.

This appeal to the Board of Veterans Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for, among other 
conditions, bilateral hearing loss.  

The veteran also filed a timely notice of disagreement (NOD) 
in July 2006 to initiate an appeal in response to the RO's 
denial of two of his other claims, for service connection for 
arthritis in his shoulders and back.  But after receiving a 
statement of the case (SOC) in April 2007 concerning these 
additional claims, and concerning his claim for bilateral 
hearing loss, his June 2007 substantive appeal (VA Form 9) 
only addressed his hearing loss.  So he only perfected an 
appeal of the hearing loss claim, in turn meaning this is the 
only claim the Board has jurisdiction to consider.  See 
38 C.F.R. § 20.200 (2007).


FINDING OF FACT

The veteran's bilateral hearing loss disability was 
discovered many years after the completion of his military 
service and has not been linked by competent medical evidence 
to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorinerual hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2005, prior to the initial adjudication of his claim 
in September 2005.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter did not comply with Dingess, as he was not 
apprised of the downstream disability rating and effective 
date elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board will conclude below that the preponderance of 
the evidence is against his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and VA treatment records.  The VA also 
obtained his private medical records from Davies County 
Hospital and Gibson General Business Health Services.  There 
is no indication of any outstanding records pertaining to the 
claim.  

VA also afforded the veteran an audiological evaluation in 
August 2005 to determine whether his bilateral hearing loss 
disability is attributable to his military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Hence, no further notice or assistance to him is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Merits of the Claim

The veteran claims that he developed bilateral hearing loss 
as a result of excessive noise exposure in Vietnam.  For the 
reasons and bases set forth below, however, the Board finds 
that the preponderance of the evidence is against his claim, 
so it must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



In this case, the veteran clearly has a bilateral hearing 
loss disability according to VA standards.  In this regard, a 
VA audiological evaluation performed in August 2005 showed 
that auditory thresholds for several frequencies from 
2,000 to 4,000 Hertz are greater than 40 decibels in each 
ear.  Thus, the veteran has met the first element of a 
current hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.

So the determinative issue is whether the veteran's current 
bilateral hearing loss disability is somehow attributable to 
his military service - and, in particular, to noise exposure 
of the type alleged.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The record establishes the veteran experienced acoustic 
trauma in service.  As his service records show he served in 
Vietnam from July 1969 to July 1970, with a military 
occupational specialty (MOS) of cannoneer, acoustic trauma in 
that capacity can be presumed.  But even so, there still must 
be competent medical evidence of a nexus or relationship 
between that acoustic trauma during his military service and 
his current hearing loss disability.  And, unfortunately, the 
most probative medical evidence indicates his current 
bilateral hearing loss disability is unrelated to his 
military service.

The veteran's service medical records make no reference to 
hearing loss, either in the way of a subject complaint or 
objective clinical finding.  Audiometric testing upon 
entrance in January 1969 found 5-decibel losses at 500 Hz 
level, bilaterally, and 10-decibel losses at the 4000 Hz 
level bilaterally.  At his separation examination in February 
1971, audiometric testing of the right ear found 3-decibel 
losses at the 500, 1000, and 2000 Hz levels, and a 5-decibel 
loss at the 4000 Hz level; testing of the left ear found 6-
decibel losses at the 500, 1000, and 2000 Hz levels, and an 
8-decibel loss at the 4000 Hz level.  These test results 
demonstrate normal hearing.  Additionally, a June 1970 
medical examination for complaints of dizziness found "no 
noticeable hearing loss."

In light of these findings showing no significant change in 
the veteran's hearing acuity between his entrance and 
separation from active duty, the service medical records 
provide highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  However, even 
though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
The threshold for normal hearing is from zero to 20 decibels 
and higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  
Cf. 38 C.F.R. § 3.385.  See also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

But, here, there is simply no medical evidence suggesting the 
veteran's current bilateral hearing loss disability is 
related to the noise exposure (acoustic trauma) 
he experienced while in the military.  The first indication 
of hearing loss is from a VA audiological evaluation in June 
2004, over 30 years after his military service ended.  This 
lengthy period between his service and the first evidence of 
a bilateral hearing loss disability provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  



Of equal or greater significance is the August 2005 VA 
audiologist's opinion that the veteran's hearing loss was 
less likely than not caused by hazardous noise exposure in 
service.  Since the VA audiologist reviewed the veteran's 
claims file, recorded his history of noise exposure both 
during and after service, and based her opinion on a thorough 
review of the record, her opinion provides compelling 
evidence against the claim for service connection for 
bilateral hearing loss.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

In addition to the medical evidence, the Board also has 
considered the veteran's lay statements.  But while he is 
competent to report his symptoms of difficulty hearing for a 
number of years, supposedly dating back to his military 
service, he is not competent to attribute his current 
bilateral hearing loss to military noise exposure.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.


ORDER

Service connection for bilateral hearing loss is denied



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


